[Not for Publication - Not to be Cited as Precedent]


          United States Court of Appeals
                     For the First Circuit


No. 00-1428

                     MICHAEL E. THURSTON,

                     Plaintiff, Appellant,

                              v.

          WILLIAM J. HENDERSON, POSTMASTER GENERAL,
                UNITED STATES POSTAL SERVICE,

                     Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF MAINE

         [Hon. D. Brock Hornby, U.S. District Judge]


                            Before

                      Selya, Circuit Judge,
                 Bownes, Senior Circuit Judge,
                   and Stahl, Circuit Judge.



     Curtis Webber, with whom Linnell, Choate & Webber, LLP were
on brief, for appellant.
     Anna V. Crawford, Attorney, with whom Thomas Marshall,
Managing Counsel, Andrew L. Freeman, Deputy Managing Counsel,
David R. Collins, Assistant United States Attorney, and Jay P.
McCloskey, United States Attorney, were on brief, for appellee.
                        October 5, 2000


          Per Curiam.    Plaintiff Michael Thurston appeals

from the grant of summary judgment in his harassment claim

brought against defendant William J. Henderson, Postmaster

General, pursuant to the Rehabilitation Act of 1973, 29

U.S.C. §§ 791 and 794.      After a thorough review of the

record   and   the    Plaintiff’s   submissions,     we   affirm

substantially for the reasons recited by the district court

in its order dated March 8, 2000.      See Mullin v. Raytheon

Co., 164 F.3d 696, 699 (1st Cir. 1999) (appellate courts

need not wax longiloquent when a district court has resolved

a claim correctly and explained its rationale in a well-

reasoned rescript).

          We add only the following.      Thurston contends that

the district court erred in failing to consider the 1996

time-barred incidents as relevant background evidence of

workplace harassment.    Although it is true that time-barred

events may be considered as relevant background evidence,

these occurrences cannot be used as a substitute for proof

of actual harassment during the limitations period.          See

United Airlines Inc. v. Evans, 431 U.S. 553, 558 (1977);


                              -2-
                               2
Morrison v. Carleton Woolen Mills, Inc., 108 F.3d 429, 439

(1st Cir. 1997).          Thus, Thurston first was required to

adduce proof that a hostile work environment existed during

the relevant period.         As the district court painstakingly

explained, and as we note below, he has failed to do so.

            Thurston also argues that the district court erred

by failing to consider a meeting that occurred subsequent to

his July 1997 return to the Auburn Post Office.                Thurston

asserts     that   the    fact   that   the    meeting     produced   no

improvement in his working environment demonstrates that,

although the Postal Service was aware of the harassment that

occurred in 1996, it did nothing thereafter to fulfill its

obligation to take prompt and effective steps to end the

improper conduct.        This argument is meritless because, while

failure by an employer to take remedial steps may constitute

improper behavior subjecting it to liability, that failure

is not itself harassment.         See Provencher v. CVS Pharmacy,

145 F.3d 5, 15 (1st Cir. 1998).                The Postal Service’s

response,     or   lack     thereof,    to    Thurston’s     complaints

regarding the 1996 incidents of harassment does not bear on

whether Thurston was exposed to a hostile work environment

based upon his disability in 1997 and 1998.



                                  -3-
                                   3
            Finally, Thurston contends that the district court

erroneously excluded on hearsay grounds Thurston’s statement

that Paul Lauziere filed a false grievance on Thurston’s

behalf. But even if the district court improperly failed to

consider    this   evidence,     Thurston’s     showing     is   still

inadequate to establish a hostile work environment as a

matter of law.

            In sum, we agree with the district court that

Thurston has not offered sufficient evidence to permit a

reasonable jury to find that the harassment during the

relevant period was sufficiently severe or pervasive to

alter the conditions of his employment and create an abusive

working    environment.   See    Oncole    v.   Sundowner    Offshore

Servs., 523 U.S. 75, 78 (1999); Harris v. Forklift Sys.,

Inc., 510 U.S. 17, 21 (1993).      The Supreme Court directs us

“to determine whether an environment is sufficiently hostile

or abusive by looking at all of the circumstances, including

the frequency of the discriminatory conduct; its severity;

whether it is physically threatening and humiliating, or a

mere   offensive    utterance;     and    whether   it    reasonably

interferes with an employee’s work performance.”             Faragher

v. City of Boca Raton, 524 U.S. 775, 778 (1998); see also

Harris, 510 U.S. at 23. And because Thurston has failed to

                                 -4-
                                  4
show that the alleged harassment constituted an unreasonably

abusive or offensive work environment, it is unnecessary for

us   to   determine    whether   the   Postmaster   General   took

reasonable steps to remedy the conduct of which it was

aware.    See DeGrace v. Rumsfeld, 614 F.2d 796, 805 (1st Cir.

1980).

           Affirmed.




                                 -5-
                                  5